Citation Nr: 1203572	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  95-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of aggravation of chronic ear infections, to include hearing loss and right ear tympanoplasty with partial ossicular replacement prosthesis. 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

At the outset, the Board notes that this is a rebuilt folder which is missing some historical documents and information.  To this point, the Veteran's service dates have not been verified.  It appears that he had some type of service between May and October 1988, and that documentation was received that this was not affiliated with the Massachusetts Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The file contains a prior Board remand issued in May 2003 addressing the claim on appeal.  That remand references a prior Board hearing conducted in March 1996.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The file contains a hearing clarification letter issued by the Board to the Veteran in December 2011.  In a response received in January 2012, the Veteran indicated that he wanted to appear at a hearing before a Veterans Law Judge of the Board at his local Regional Office.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).  Accordingly, the travel Board hearing requested by the Veteran will be scheduled.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel Board hearing to be held at his local RO.  He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy sent to his representative (if any), and a copy of the hearing notice placed in the record.  See 38 C.F.R. § 20.704(b) (2011).  

Thereafter, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

